Name: Commission Regulation (EEC) No 1440/85 of 31 May 1985 fixing the amount of the aid for peas, field beans and sweet lupins used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 85 Official Journal of the European Communities No L 144/27 COMMISSION REGULATION (EEC) No 1440/85 of 31 May 1985 fixing the amount of the aid for peas, field beans and sweet lupins used in the feeding of animals sion that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is fixed at :  15,210 ECU per 100 kilograms for peas and field beans processed in Member States other than Greece,  15,132 ECU per 100 kilograms for peas and field beans processed in Greece, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1032/84 (2), and in particular Article 3 (6) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Regula ­ tion (EEC) No 262/85 (3), as last amended by Regula ­ tion (EEC) No 1 1 17/85 (4); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 262/85 and in Article 105 of the Act of Accession of Greece to the information at present available to the Commis ­  18,227 ECU per 100 kilograms for sweet lupins. Article 2 This Regulation shall enter into force on 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 107, 19 . 4 . 1984, p. 39 . O OJ No L 28 , 1 . 2. 1985, p. 28 . (4) OJ No L 118 , 1 . 5 . 1985, p. 27 .